IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LONZELL COPELAND,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5106

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 14, 2016.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.